Citation Nr: 0000535	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right elbow 
contusion.
2.  Entitlement to service connection for neck and cervical 
strain.
3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.
4.  Entitlement to a compensable evaluation for pes planus.
5.  Entitlement to a compensable evaluation for hemorrhoids.
6.  Entitlement to a compensable evaluation for bilateral 
hernia repair.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for right elbow contusion 
and neck and cervical strain, assigned a noncompensable 
rating for hemorrhoids, pes planus, and bilateral hernia 
repair, and assigned a 10 percent rating for hypertension.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This veteran currently resides in Colombia, South America.  
On prior occasions in July 1997 and January 1998, the veteran 
was scheduled to undergo the appropriate VA examinations.  
However, he was unable to arrive in time for those 
appointments.  In a letter dated on April 16, 1998, the 
veteran stated that he expected to be in the United States 
(U.S.) in June 1998 and requested that he be scheduled for VA 
examinations at that time to assess the status of his current 
disabilities.  Further, the veteran stated that he would call 
two weeks prior to arriving in California.  

The Board believes that the record needs to be supplemented 
for the purpose of rendering an informed decision, 
notwithstanding the RO's efforts to schedule the veteran for 
examinations in the past.  Accordingly, the case is REMANDED 
to the regional office (RO) for the following development:


1.  The RO should make a concerted effort 
to contact the veteran via the U.S.-based 
address indicated on the letter dated in 
April 1998 and ascertain date(s) and 
time(s) of availability for future VA 
examinations related to his service 
connection and increased rating claims.  
Note that alternative telephone numbers, 
fax numbers, and an email address are 
associated with the veteran's claims 
folder should the RO be unable to locate 
the veteran through the U.S.-based 
address or telephone number provided.  

2.  Once contact has been made, the RO 
should schedule the necessary VA 
examinations.  Specifically, the veteran 
should be afforded VA examinations to 
address the current severity of his 
hypertension, pes planus, hemorrhoids, 
and hernia repair.  Further, such 
examinations should explore the 
possibility, if any, that the veteran's 
right elbow contusion and neck and 
cervical strain are related to his period 
of service. 

3.  Any relevant laboratory tests and x-
ray studies should also be scheduled and 
performed at the time of the above 
examinations.  Each examiner should 
provide a complete rationale for any 
conclusion(s) reached.  Further, the RO 
should ensure that any additional 
information required to formulate the 
requested opinion should be requested and 
obtained.  The veteran's claims file, or 
copies of the data therein, must be made 
available to the examiner(s) in 
conjunction with the requested review(s).

4.  Further, the RO should obtain the 
names and addresses of all medical care 
providers who may have treated the 
veteran for his various disabilities.  
After securing the necessary release, the 
RO should obtain these records.

5.  The RO should inform the veteran that 
failure to report for the scheduled 
examination(s) may have adverse 
consequences in the adjudication of his 
claims.  38 C.F.R. § 3.655 (1999).  

6.  Additionally, the RO should clarify 
the veteran's request with respect to a 
personal hearing.  Once such 
clarification has been made, the RO 
should respond to the veteran's request 
accordingly.  Further, pursuant to 
38 C.F.R. § 20.702(d) (1999), the veteran 
should be informed that absent good 
cause, the failure to appear for a 
scheduled hearing will result in the case 
being processed as if the request for 
said hearing had been withdrawn.  Id.   

The RO should then review the veteran's claim.  All pertinent 
law and regulations should be considered.  If the veteran's 
claim remains denied, he should be provided with a 
supplemental statement of the case, which should include, but 
not be limited to, any additional pertinent law and 
regulations and a complete discussion of the action taken on 
the veteran's claim.  Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



